Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 18, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00999-CV
____________
 
IN RE LITTER A. FORD, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On September 8, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed September 18, 2003.
Panel consists of
Justices Yates, Hudson, and Fowler.